Case 15-18024-amc      Doc 63    Filed 10/15/20 Entered 10/15/20 15:09:30          Desc Main
                                 Document     Page 1 of 1



                       IN THE U.S. BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE: Earl Seeker and Suzanne Seeker,     :        Chapter 13
                       Debtors                :        No. : 15-18024-amc

        PRAECIPE TO DISMISS DEBTORS’ CHAPTER 13 BANKRUPTCY CASE

   TO THE CLERK:

          Earl Seeker and Suzanne Seeker, debtors in the above-captioned case, requests
   dismissal of their Chapter 13 bankruptcy case pursuant to 11 U.S.C. §1307(b).


                                       Respectfully,
                                       ROSS, QUINN & PLOPPERT, P.C.
                                       By:    /s/ Joseph Quinn________
                                              Joseph Quinn, Esquire
                                              Attorney I.D. No. 307467
                                              192 S. Hanover Street, Suite 101
                                              Pottstown, PA 19464
                                              T: 610.323.5300
                                              F: 610.323.6081
   Date: October 15, 2020                     JQuinn@rqplaw.com
